GOLDTH WAITE, ,T.
The circumstances in evidence when this case was tried, have no tendency to .establish a fraudulent contrivance, either by Briley, the principal in the note, or by Horton, to whom it was given. The material inquiry is, whether a sufficient consideration is shown or maybe presumed? and is not, as assumed by the Circuit Court, whether these defendants were informed of the manner in which Horton or Briley intended to use the note.
In the absence of any evidence upon the matter, the presumption is that all the sureties intended to be bound for the sum of money expressed in the note, and it is entirely immaterial whether it is paid to the Planters’ and Merchants’ Bank or to another. Conceding that the presumption could properly be drawn that the sureties intended the note to be discounted by the Bank, the primary object certainly was, so far as can be inferred, from the absence of any proof to the contrary, to benefit Briley. This benefit has been received by him, and there*615fore the principal object for which the note was made has been attained. The cases are numerous to show, that when a note is made payable to a Bank, and with the expectation that ft will be discounted, it does not discharge the sureties if the principal raises money on it by another mode; and that in such a case the holder is entitled to use the name of the Bank for the purpose of collection. [Bank of Rutland v. Buck, 5 Wend. 66 ; Chenango Bank v. Hyde, 4 Cowen, 567; Powell v. Waters, 17 John. 176; Utica Bank v. Ganson, 10 Wend. 314; Commercial Bank of Natchez v. Claiborne, 5 Howard, 301.]
Let the judgment be reversed and the cause remanded.